Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Cooper on 03/14/2022.
The abstract has been rewritten as follows:
--ABSTRACT
A coupling body having an opening and configured to receive a pipe in the opening. The coupling body is made of a metal material and the pipe is made of a different metal material to the metal material of the coupling body. An insulating sleeve lines at least a portion of an inner periphery of the coupling body adjacent the opening. The insulating sleeve is made of non-metallic material and is configured to serve as a physical non-metallic barrier between the metal material of the coupling and the different metal material of the pipe so the different metal material of the pipe does not contact the metallic material of the coupling body.--

On line 1, “15/923,634” has been replaced with --15/623,634--.

Claims 1-3 and 11 have been amended as follows: 

1.         (Currently Amended) A pipe coupling comprising:
a coupling body having an opening and configured to receive a pipe in the opening;
wherein the coupling body is made of a metal material and the pipe is made of a different metal material to the metal material of the coupling body;  
            wherein the opening leads to a fluid passageway in the coupling body formed by an inner periphery of the coupling body;
an insulating sleeve that lines at least a portion of the inner periphery of the fluid passageway in the coupling body adjacent the opening; 
wherein the insulating sleeve is made of non-metallic material;
wherein the insulating sleeve further comprises a flange extending inwardly from the insulating sleeve toward the fluid passageway at an end of the insulating sleeve; 
wherein the insulating sleeve is configured to serve as a physical non-metallic barrier between the metal material of the coupling and the different metal material of the pipe so the different metal material of the pipe does not contact the metallic material of the coupling body; 
a pack joint nut that has an interior passageway disposed therein; and
a second insulating sleeve configured to line at least a portion of an inner periphery of the interior passageway of the pack joint nut so the different metal material of the pipe does not contact the inner periphery of the pack joint nut.

2.         (Currently Amended) The pipe coupling of Claim 1, wherein the is

3.         (Currently Amended) The pipe coupling of Claim 2, 

11.       (Currently amended)  A pipe coupling comprising:
a coupling body having an opening;
a first insulating sleeve located on an interior surface of the coupling body;
wherein the first insulating sleeve includes a flange extending inwardly from the first insulating sleeve, away from the interior surface, and toward a fluid passageway in the coupling body by the interior surface of the coupling body at an end of the first insulating sleeve;
wherein the flange extends to line an interior shoulder of the coupling body;        
a nut removably secured to a first end of the coupling body at the opening and configured to receive a pipe;
wherein the nut is made of a metal material and the pipe is made of a different metal material to the metal material of the nut;  
a second sleeve that lines at least a portion of an inner periphery of the nut; 
a gasket located between the first and second insulating sleeves;
wherein the first and second insulating sleeves are made of non-metallic material; and 
wherein the first and second insulating sleeves are configured to serve as a physical non-metallic barrier between the metal material of the nut and the different metal material of the pipe so the different metal material of the pipe does not contact the metallic material of the nut.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679